DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-10, 12-15, and 18-20 are pending in this application.

Response to Amendment
This office action is in response to applicant’s communication filed on March 4th, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claims 1, 8, and 15 are amended. Claims 4, 11, and 16-17 are canceled.  As a result, claims 1-3, 5-10, 12-15, and 18-20 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 8, filed on March 4th, 2021, with respect to the rejections of independent claims 1, 8, and 15 under 35 U.S.C 103, where the applicant asserts that neither Ziauddin, Jeremiah, Adams, and Kienan does not suggest, teach or disclose “receiving a further query having a respective query predicate involving the attribute, repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition, determining a subset of parts of the set of parts including the sorted part that fit into a level of granularity higher than the selected level of granularity and sorting the subset of parts".

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant indicates on pg. 7 of the remarks that support of the amendment may be found on [0076], however the amendments do not indicates this feature in the claims.

Accordingly, Jeremiah teaches the current amended limitations. Jeremiah teaches receiving a further query having a respective query predicate involving the attribute (See Jeremiah: [0057]; each record or a percentage of the records are reviewed to determine the actual type of data set forth in the file, and whether the record matches the classification), repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition (See Jeremiah [0060]; an entire file of data does not have to be evaluated in order to classify it. If the positive assertion ratio is 60%, the negative assertion ratio is 40%. As soon as the positive assertion ratio is met, AND that percentage of the file has been evaluated, there is no need to continue with further evaluation of the data in the file. The following scenarios further describe this embodiment. Worst Case: File has 60% positive and 40% negative assertions. The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification {Examiner correlates the repeating the process step as reviewing the number of records and then determining whether the actual data meets the condition to classify data}).

Jeremiah further teaches “determining a subset of parts of the set of parts including the sorted part that fit into a level of granularity higher than the selected level of granularity and sorting the subset of parts" (See Jeremiah [0058]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will need to be de-asserted. [0061]; Best Case 1: Every assertion is negative: When 40% of the file is read, the Negative Assertion Rate potential has breached the Negative Assertion Ratio and the file MUST be negative. In this case, the classification must be de-asserted. Thus, in the case of falsely matching data, the best case scenario would only require NAR % of a file to be read. [0072]; the system whether to process the classification for the field at step 503. If the answer is no, the process ends at step 505. If the answer is yes, the Current_PAR for the field and classification combination is updated at step 507. At step 509, the assertion is attempted and the process ends at step 505 {Examiner also asserts that a positive assertion rate is positive or the classification is asserted. The “amount of records” is the subset of parts in which is sorted according to the threshold. The 60% would results that percent would be resorted in which cause the classification to perform be de-asserted in such that the amount of records that were 60% would be placed higher than the current level as the amount has to be at least 60% in such would cause the classification to be change and that when the update is perform it would cause the classification combination to be updated. For example See [0063], “Worst Case: File has 60% positive and 40% negative assertions. The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification}}).

As such, Jeremiah teaches receiving a further query having a respective query predicate involving the attribute (See Jeremiah: [0057]; each record or a percentage of the records are reviewed to determine the actual type of data set forth in the file, and whether the record matches the classification), repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition (See Jeremiah [0060]; an entire file of data does not have to be evaluated in order to classify it. If the positive assertion ratio is 60%, the negative assertion ratio is 40%. As soon as the positive assertion ratio is met, AND that percentage of the file has been evaluated… The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification {Examiner correlates the repeating the process step as reviewing the number of records and then determining whether the actual data meets the condition to classify data}).
Jeremiah further teaches “determining a subset of parts of the set of parts including the sorted part that fit into a level of granularity higher than the selected level of granularity and sorting the subset of parts" (See Jeremiah [0058]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will need to be de-asserted. [0061]; Best Case 1: Every assertion is negative: When 40% of the file is read, the Negative Assertion Rate potential has breached the Negative Assertion Ratio and the file MUST be negative. In this case, the classification must be de-asserted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0095520 issued to Ziauddin et al. (hereinafter as "Ziauddin") in view of U.S Patent Application Publication 20100179936 issued to Jeremiah et al. (hereinafter as "Jeremiah").

Regarding claim 1, Ziauddin teaches a computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (Ziauddin: [0133]-[0134]; Such instructions may be read into main memory 906 from another storage medium, such as storage device 910. Execution of the sequences of instructions contained in main memory 906 causes processor 904 to perform the process steps described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions. The term “storage media” as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion. Such storage media may comprise non-volatile media and/or volatile media), 

the program instructions executable by a processor, for performing a method comprising: processing each query of one or more queries (Ziauddin: [0133]; According to one embodiment, the techniques herein are performed by computer system 900 in response to processor 904 executing one or more sequences of one or more instructions contained in main memory 906), 

the processing comprising: selecting from parts of a data table, each data block of data blocks whose attribute value information matches a query predicate of the query (Ziauddin:[0095]; the dimensional zonemap query groups the selected fact table rows into zones by invoking a “zone identifier assignment” function. The zone identifier assignment function maps row identifiers of rows selected from the fact table to zones of the dimensional zonemap. More specifically, all rows selected from the clustered fact table within the same N contiguous data blocks are mapped to the same zone); 

processing the selected data blocks for evaluating the query predicate (Ziauddin:[0095]; According to an aspect of the present invention, the dimensional zonemap query groups the selected fact table rows into zones by invoking a “zone identifier assignment” function. The zone identifier assignment function maps row identifiers of rows selected from the fact table to zones of the dimensional zonemap. More specifically, all rows selected from the clustered fact table within the same N contiguous data blocks are mapped to the same zone, where N is based on the zonemap scale of the dimensional zonemap. In addition, the dimensional zonemap query calculates the minimum value and maximum value for each zone for each zoned column and stores the calculated values in the materialized view);

Ziauddin does not explicitly teach for each part of a set of the parts: determining a false positive rate indicative of the fraction of data blocks of the selected data blocks of the part, that each contains less than a determined maximum number of rows that satisfy the query predicate; for each part of the set of parts: in response to determining that the determined false positive rates of the part meet a predefined condition; sorting the part based on the attribute; and receiving a further query having a respective query predicate involving the attribute, repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition, determining a subset of parts of the set of parts including the sorted part that fit into a level of granularity higher than the selected level of granularity and sorting the subset of parts.

However, Jeremiah teaches for each part of a set of the parts: determining a false positive rate indicative of the fraction of data blocks of the selected data blocks of the part, that each contains less than a determined maximum number of rows that satisfy the query predicate (Jeremiah:[0051]; In viewing Table 3, Field 2 and Classification Name has a “false” listing under the Process column. Six records have been processed with a total of six positive matches. Since there are a total of nine records and six positive values have been recorded, the Target_PAR of 60 has been met (6÷9=0.66×100=66). Accordingly, the processing has been completed for this field/classification since the Target PAR has been met. Therefore, the Process column has inserted therein a “false” value to denote that this field/classification can now be skipped. Table 3 below depicts an assertion table that has been completed. This shows the final results for the processing of the data. As shown in Table 3, name shows six positive matches);

for each part of the set of parts: in response to determining that the determined false positive rates of the part meet a predefined condition (Jeremiah:[0059]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that a social security number must be at least 60%, or the classification will need to be de-asserted. In the prior art example above, using the embodiments described herein, an assertion threshold is calculated and the impact of the 4 pieces of data that falsely verify as social security numbers is removed);

sorting the part based on the attribute (Jeremiah:[0059]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will need to be de-asserted. In the prior art example above, using the embodiments described herein, an assertion threshold is calculated and the impact of the 4 pieces of data that falsely verify as social security numbers is removed); and

 	receiving a further query having a respective query predicate involving the attribute, repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition (Jeremiah: [0057]; each record or a percentage of the records are reviewed to determine the actual type of data set forth in the file, and whether the record matches the classification. [0060]; an entire file of data does not have to be evaluated in order to classify it. If the positive assertion ratio is 60%, the negative assertion ratio is 40%. As soon as the positive assertion ratio is met, AND that percentage of the file has been evaluated, there is no need to continue with further evaluation of the data in the file. The following scenarios further describe this  Worst Case: File has 60% positive and 40% negative assertions. The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification {Examiner correlates the repeating the process step as reviewing the number of records and then determining whether the actual data meets the condition to classify data}), 

determining a subset of parts of the set of parts including the sorted part that fit into a level of granularity higher than the selected level of granularity and sorting the subset of parts (Jeremiah: [0058]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will need to be de-asserted. [0061]; Best Case 1: Every assertion is negative: When 40% of the file is read, the Negative Assertion Rate potential has breached the Negative Assertion Ratio and the file MUST be negative. In this case, the classification must be de-asserted. Thus, in the case of falsely matching data, the best case scenario would only require NAR % of a file to be read. [0072]; the system whether to process the classification for the field at step 503. If the answer is no, the process ends at step 505. If the answer is yes, the Current_PAR for the field and classification combination is updated at step 507. At step 509, the assertion is attempted and the process ends at step 505 {Examiner also asserts that a positive assertion rate is positive or the classification is asserted. The “amount of records” is the subset of parts in which is sorted according to the threshold. The 60% would results that percent would be resorted in which cause the classification to perform be de-asserted in such that the amount of records that were 60% would be placed higher than the current level as the amount has to be at least 60% in such would cause the classification to be change and that when the update is perform it would cause the classification combination to be updated. For example See [0063], “Worst Case: File has 60% positive and 40% negative assertions. The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification}}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in outputting similar results utilizing a mathematical technique to prevent less error (See: Jeremiah: [0036]). In addition, the references (Ziauddin and Jeremiah) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin and Jeremiah are directed to retrieving and classifying data.

	Regarding claim 8, Ziauddin teaches a computer system for processing a data table, the computer system comprising: one or more processors (Ziauddin: [0128]; The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs)…may include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination),

 	one or more computer-readable storage devices, and a plurality of program instructions stored on at least one of the one or more storage devices for - 3/9 -Serial No. 16/390,320Docket No. DE920150189US03 execution by at least one of the one or more processors (Ziauddin: [0130]; Computer system 900 also includes a main memory 906, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 902 for storing information and instructions to be executed by processor 904. Main memory 906 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 904), and

 	causing the at least one processor to execute the method comprising: processing each query of one or more queries, the processing comprising: selecting from parts of a data table, each data block of data blocks whose attribute value information matches a query predicate of the query (Ziauddin:[0095]; the dimensional zonemap query groups the selected fact table rows into zones by invoking a “zone identifier assignment” function. The zone identifier assignment function maps row identifiers of rows selected from the fact table to zones of the dimensional zonemap. More specifically, all rows selected from the clustered fact table within the same N contiguous data blocks are mapped to the same zone); 

processing the selected data blocks for evaluating the query predicate (Ziauddin:[0095]; According to an aspect of the present invention, the dimensional zonemap query groups the selected fact table rows into zones by invoking a “zone identifier assignment” function. The zone identifier assignment function maps row identifiers of rows selected from the fact table to zones of the dimensional zonemap. More specifically, all rows selected from the clustered fact table within the same N contiguous data blocks are mapped to the same zone, where N is based on the zonemap scale of the dimensional zonemap. In addition, the dimensional zonemap query calculates the minimum value and maximum value for each zone for each zoned column and stores the calculated values in the materialized view); and

	Ziauddin does not explicitly teach for each part of a set of the parts: determining a false positive rate indicative of the fraction of data blocks of the selected data blocks of the part, that each contains less than a determined maximum number of rows that satisfy the query predicate; for each part of the set of parts: in response to determining that the determined false positive rates of the part meet a predefined condition; sorting the part based on the attribute; and receiving a further query having a respective query predicate involving the attribute, repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition, determining a subset of parts of the set of parts including the sorted part that fit into a level of granularity higher than the selected level of granularity and sorting the subset of parts.

	However, Jeremiah teaches for each part of a set of the parts: determining a false positive rate indicative of the fraction of data blocks of the selected data blocks of the part, that each contains less than a determined maximum number of rows that satisfy the query predicate (Jeremiah:[0051]; In viewing Table 3, Field 2 and Classification Name has a “false” listing under the Process column. Six records have been processed with a total of six positive matches. Since there are a total of nine records and six positive values have been recorded, the Target_PAR of 60 has been met (6÷9=0.66×100=66). Accordingly, the processing has been completed for this field/classification since the Target PAR has been met. Therefore, the Process column has inserted therein a “false” value to denote that this field/classification can now be skipped. Table 3 below depicts an assertion table that has been completed. This shows the final results for the processing of the data. As shown in Table 3, name shows six positive matches);

 for each part of the set of parts: in response to determining that the determined false positive rates of the part meet a predefined condition (Jeremiah:[0059]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will an assertion threshold is calculated and the impact of the 4 pieces of data that falsely verify as social security numbers is removed); 

sorting the part based on the attribute (Jeremiah:[0059]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will need to be de-asserted. In the prior art example above, using the embodiments described herein, an assertion threshold is calculated and the impact of the 4 pieces of data that falsely verify as social security numbers is removed); and 

receiving a further query having a respective query predicate involving the attribute (Jeremiah: [0057]; each record or a percentage of the records are reviewed to determine the actual type of data set forth in the file, and whether the record matches the classification. If a classification is not given for a column of data, a classification is then provided based on the review of the data. The validation of classifications is based on positive and negative assertion ratios or thresholds), 

repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition (Jeremiah: [0060]; an entire file of data does not have to be evaluated in order to classify it. If the positive assertion ratio is 60%, the negative As soon as the positive assertion ratio is met, AND that percentage of the file has been evaluated, there is no need to continue with further evaluation of the data in the file. The following scenarios further describe this embodiment. Worst Case: File has 60% positive and 40% negative assertions. The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification),

 	determining a subset of parts of the set of parts including the sorted part that fit into a level of granularity higher than the selected level of granularity and sorting the subset of parts (Jeremiah: [0058]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will need to be de-asserted. [0061]; Best Case 1: Every assertion is negative: When 40% of the file is read, the Negative Assertion Rate potential has breached the Negative Assertion Ratio and the file MUST be negative. In this case, the classification must be de-asserted. Thus, in the case of falsely matching data, the best case scenario would only require NAR % of a file to be read. [0072]; the system whether to process the classification for the field at step 503. If the answer is no, the process ends at step 505. If the answer is yes, the Current_PAR for the field and classification combination is updated at step 507. At step 509, the assertion is attempted and the process ends at step 505 {Examiner also asserts that a positive assertion rate is positive or the classification is asserted. The “amount of records” is the subset of parts in which is sorted according to the threshold. The 60% would results that percent would be resorted in which cause the classification to perform be de-asserted in such that the amount of records that were 60% would be placed higher than the current level as the amount has to be at least 60% in such would cause the classification to be change and that when the update is perform it would cause the classification combination to be updated. For example See [0063], “Worst Case: File has 60% positive and 40% negative assertions. The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in outputting similar results utilizing a mathematical technique to prevent less error (See: Jeremiah: [0036]). In addition, the references (Ziauddin and Jeremiah) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin and Jeremiah are directed to retrieving and classifying data.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0095520 issued to Ziauddin et al. (hereinafter as "Ziauddin") in view of U.S Patent Application Publication 20100179936 issued to Jeremiah et al. (hereinafter as "Jeremiah") in further view of U.S Patent Application Publication in further view of U.S Patent Application Publication 2012/00330996 issued to Chang et al. (hereinafter as “Chang”).

Regarding claim 15, Ziauddin teaches a computer implemented method for reorganizing a data table, comprising: determining attribute value information for data blocks of the data table (Ziauddin: [0087]-[0088]; Referring now to FIG. 4, it illustrates how the rows 301-308 of table 300may be stored on a portion of a disk 400 in a sorted order in disk blocks 401-404. The disk portion 400 may corresponds to an extent, a segment, a tablespace, or other logical portion of a disk. In this example, rows 301-308 of table 300 are stored in a linear sort order based on the values of the ship_date column. In particular, rows 301 and 302 are stored in disk block 401, rows 303 and 304 are stored in disk block 402, rows 305 and 306 are stored in disk block 403, and rows 307and 308 are stored in disk block 404 {Examiner correlates by storing based on a sorted order based on the values of the column indicates that it must evaluate the values for the blocks of the data table}); 

receiving one or more queries having respective query predicates involving an attribute (Ziauddin:[0093]; Based on zonemap 500 and given the following query with a filter predicate on the ship_date column, a database server performing a full table scan of table 300 can skip a scan of disk blocks 3 and 4 because those disk blocks, based on the minimum and maximum values stored in columns 514B and 515B in row 512 of the zonemap 500, cannot contain rows relevant to the query. Instead, only a scan of disk blocks 1 and 2 is needed. SELECT * FROM lineitem WHERE ship_date=‘01-01-2008’); 

processing each query of the received queries, the processing comprising: selecting each data block of the data blocks whose attribute value information matches a query predicate of the query (Ziauddin:[0095]; the dimensional zonemap query groups the selected fact table rows into zones by invoking a “zone identifier assignment” function. The zone identifier assignment function maps row identifiers of rows selected from the fact table to zones of the dimensional zonemap. More specifically, all rows selected from the clustered fact table within the same N contiguous data blocks are mapped to the same zone); 

processing the selected data blocks for evaluating the query predicate (Ziauddin:[0095]; According to an aspect of the present invention, the dimensional zonemap query groups the selected fact table rows into zones by invoking a “zone identifier assignment” function. The zone identifier assignment function maps row identifiers of rows selected from the fact table to zones of the dimensional zonemap. More specifically, all rows selected from the clustered fact table within the same N contiguous data blocks are mapped to the same zone, where N is based on the zonemap scale of the dimensional zonemap. In addition, the dimensional zonemap query calculates the minimum value and maximum value for each zone for each zoned column and stores the calculated values in the materialized view); 

	Ziauddin does not explicitly teach for each part of a set of the parts: determining a false positive rate indicative of the fraction of data blocks of the selected data blocks of the part, that each contains less than a determined maximum number of rows that satisfy the query predicate; [[and]] for each part of the set of parts: in response to determining that the determined false positive rates of the part meet a predefined condition sorting the part based on the attribute  and receiving a further query having a respective query predicate involving the attribute, repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition

	However, Jeremiah teaches - 5/9 -Serial No. 16/390,320Docket No. DE920150189US03for each part of a set of the parts: determining a false positive rate indicative of the fraction of data blocks of the selected data blocks of the part, that each contains less than a determined maximum number of rows that satisfy the query predicate (Jeremiah:[0051]; In viewing Table 3, Field 2 and Classification Name has a “false” listing under the Process column. Six records have been processed with a total of six positive matches. Since there are a total of nine records and six positive values have been recorded, the Target_PAR of 60 has been met (6÷9=0.66×100=66). Accordingly, the processing has been completed for this field/classification since the Target PAR has been met. Therefore, the Process column has inserted therein a “false” value to denote that this field/classification can now be skipped. Table 3 below depicts an assertion table that has been completed. This shows the final results for the processing of the data. As shown in Table 3, name shows six positive matches); 

[[and]] for each part of the set of parts: in response to determining that the determined false positive rates of the part meet a predefined condition  (Jeremiah:[0059]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will need to be de-asserted. In the prior art example above, using the embodiments described herein, an assertion threshold is calculated and the impact of the 4 pieces of data that falsely verify as social security numbers is removed)

sorting the part based on the attribute  and receiving a further query having a respective query predicate involving the attribute, repeating the processing step and in response to determining that the determined false positive rate of a sorted part of the set of parts meet the predefined condition (Jeremiah: [0057]; each record or a percentage of the records are reviewed to determine the actual type of data set forth in the file, and whether the record matches the classification. [0060]; an entire file of data does not have to be evaluated in order to classify it. If the positive assertion ratio is 60%, the negative assertion ratio is 40%. As soon as the positive assertion ratio is met, AND that percentage of the file has been evaluated, there is no  Worst Case: File has 60% positive and 40% negative assertions. The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification {Examiner correlates the repeating the process step as reviewing the number of records and then determining whether the actual data meets the condition to classify data})  determining a subset of parts of the set of parts including the sorted part that fit into a level of granularity higher than the selected level of granularity and sorting the subset of parts (Jeremiah: [0058]; Using the “ssn” classification discussed above, if a PAR is assigned as, for example, 60%, which means it has a NAR of 40%, the amount of records that are actually a social security number must be at least 60%, or the classification will need to be de-asserted. [0061]; Best Case 1: Every assertion is negative: When 40% of the file is read, the Negative Assertion Rate potential has breached the Negative Assertion Ratio and the file MUST be negative. In this case, the classification must be de-asserted. Thus, in the case of falsely matching data, the best case scenario would only require NAR % of a file to be read. [0072]; the system whether to process the classification for the field at step 503. If the answer is no, the process ends at step 505. If the answer is yes, the Current_PAR for the field and classification combination is updated at step 507. At step 509, the assertion is attempted and the process ends at step 505 {Examiner also asserts that a positive assertion rate is positive or the classification is asserted. The “amount of records” is the subset of parts in which is sorted according to the threshold. The 60% would results that percent would be resorted in which cause the classification to perform be de-asserted in such that the amount of records that were 60% would be placed higher than the current level as the amount has to be at least 60% in such would cause the classification to be change and that when the update is perform it would cause the classification combination to be updated. For example See [0063], “Worst Case: File has 60% positive and 40% negative assertions. The whole file must be read (or a pre-defined upper limit) in this case to determine where to correctly place the records, i.e., under what classification}).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in outputting similar results utilizing a mathematical technique to prevent less error (See: Jeremiah: [0036]). In addition, the references (Ziauddin and Jeremiah) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin and Jeremiah are directed to retrieving and classifying data.

The modification of Ziauddin and Jeremiah teaches claimed invention substantially as claimed, however the modification of Ziauddin and Jeremiah does not explicitly teach determining levels of storage granularity of the storage device; defining parts of the data table, each part containing at least two of the data blocks, such that each part fits into a selected level of the levels of storage granularity;

However, Chang teaches determining levels of storage granularity of the storage device (Chang: [0033]; FIG. 6 shows a flow diagram of steps to selectively materialize some levels in the time hierarchy to minimize storage space, subject to constraints on query response time and update cost. In practical situations, this translates, e.g., to processing ten million transactions in a batch window of ten minutes. The algorithm starts by assuming all the levels in the time hierarchy to be materialized (step 600). It then estimates the storage usage (cost) at each level (step 602). For example, the database administrator may choose to optimize for an insert workload for five business days with eight batch inserts for each day. The insert workload is then characterized as 5×8=40 batch inserts); 

defining parts of the data table, each part containing at least two of the data blocks, such that each part fits into a selected level of the levels of storage granularity (Chang:[0035]; Step 610 finds the level with the most aggressive storage space reduction without violating query and update constraints. If a solution is found (step 612), the next iteration begins (step 614) to remove another temporal level. If no solution can be found, the algorithm stops and recommends the current set of temporal levels to be materialized);
.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0095520 issued to Ziauddin et al. (hereinafter as "Ziauddin") in view of U.S Patent Application Publication 20100179936 issued to Jeremiah et al. (hereinafter as "Jeremiah") in view of U.S Patent Application Publication 2010/0174725 issued to Adams et al. (hereinafter as "Adams") in further view of U.S Patent 6,598,042 issued to Gerald George Kienan (hereinafter as "Kienan").

Regarding claim 2, the modification of Ziauddin and Jeremiah teaches claimed invention substantially as claimed, however the modification of Ziauddin and Jeremiah does not explicitly teach determining the respective maximum number of rows based on the query predicate, wherein the program instructions to determine further comprises: providing patterns of query predicates, each pattern being associated with a respective category, wherein the category includes an equality, and an inequality alone or in any combination; determining the maximum number of rows based on the associated category; and determining the respective maximum number of rows based on the query predicate.

	Adams teaches determining the respective maximum number of rows based on the query predicate (Adams: [0056]; This table may comprise a row for each of the tokens in one of the names plus an additional row, and a column for each of the tokens in the other name plus an additional column. Thus, the first row and the first column of the table may correspond to initial conditions, while each of the other cells of the table may correspond to a unique pair of tokens, one token from each of the names being compared. Each cell of the table may have the ability to store a position (e.g. cell) indicator and a weight), wherein

 	the program instructions to determine further comprises: - 2/9 -Serial No. 16/390,320Docket No. DE920150189US03 providing patterns of query predicates, each pattern being associated with a respective category, wherein the category includes an equality, and an inequality alone or in any combination (Adams:[0055]; The current match weight may then be compared to the first and second previous match weight at step 585, and if the current match weight is greater or equal to either of the previous match weights the weight may be set to the current match weight at step 587. If, however, the first or second previous match weight is greater than the current match weight the weight will be set to the greater of the first or second previous match weights at step 595); 

determining the maximum number of rows based on the associated category (Adams: [0097]; The match weight for the tokens corresponding to cell 702 p (e.g. “Shoppe” and “Shop”) may then be calculated (step 542), which in this case may be 50 (as the match between “Shoppe” and “Shop” may be a phonetic match its weight may be the minimum of the exact match weights for Shoppe and Shop minus the phonetic penalty weight). It may then be determined if a distance penalty should be imposed by comparing the position of the last match position of the diagonal cell 702 l with the position of the current cell 702 p (step 550). This comparison may be accomplished by subtracting the row indices from one another (e.g. 5-4) and the column indices from one/another (3-2) and taking the maximum of these values (e.g. 1) and comparing this distance value to a threshold level to determine if a distance penalty should be imposed); and 

determining the respective maximum number of rows based on the query predicate (Adams: [0056]; This table may comprise a row for each of the tokens in one of the names plus an additional row, and a column for each of the tokens in the other name plus an additional column. Thus, the first row and the first column of the table may correspond to initial conditions, while each of the other cells of the table may correspond to a unique pair of tokens, one token from each of the names being compared. Each cell of the table may have the ability to store a position (e.g. cell) indicator and a weight).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to further include the teachings of Adams (teaches include determining the respective maximum number of rows based on the query predicate). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results calculating based on the limit to prevent error and provide relevant calculation (See Adams: [0096]). In addition, the references (Ziauddin ,Jeremiah and Adams) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin, Jeremiah, and Adams are directed to retrieving and classifying data.

	The modification of Ziauddin, Jeremiah and Adams teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah and Adams does not explicitly teach parsing the query predicate into constituent parts; determining that a constituent part parsed from the query predicate corresponds to at least part of a pattern of the patterns; associating the category that is associated with the pattern with the query;

	However, Kienan teaches parsing the query predicate into constituent parts (Kienan: Col 4, lines 54-63; When a range of values is indicated, the process moves to block 48 to generate a predicate of the form c>lΛc≦u, where, as discussed above, “l” and “u” are the lower and higher bounds of the range and where “c” is a database table column name. On the other hand, when a single value is indicated, the logic moves from decision diamond 46 to block 50 to generate a predicate of the form c=v, where “v” is the single value. From blocks 48 and 50, the logic proceeds state 52 to move to block 74 in FIG. 7); 

determining that a constituent part parsed from the query predicate corresponds to at least part of a pattern of the patterns (Kienan: Col 5, lines 66-67 and Col 6, lines 1-7; FIGS. 8-15 show additional screen displays illustrating various other operations as well as hierarchy examples discussed in the logic above. As shown in FIG. 8, a user can merge categories for single-valued categories by dragging and dropping one category in the category hierarchy window 28 onto another category. In the example shown, the category “job=field representative” has been dropped onto the category “job=manager” at the same hierarchy level. As a result, the “job-manager” category contains both categories);

 associating the category that is associated with the pattern with the query (Kienan: Col 5, lines 66-67 and Col 6, lines 1-7; FIGS. 8-15 show additional screen displays illustrating various other operations as well as hierarchy examples discussed in the logic above. As shown in FIG. 8, a user can merge categories for single-valued categories by dragging and dropping one category in the category hierarchy window 28 onto another category. In the example shown, the category “job=field representative” has been dropped onto the category “job=manager” at the same hierarchy level. As a result, the “job-manager” category contains both categories); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to include the teachings of Adams (teaches include determining the respective maximum number of rows based on the query predicate) to further include the teachings of Kienan (teaches parsing query predicate into parts that corresponds to a pattern to be categorize). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in calculating based on a pattern to provide better relevant results (See Kienan :Col 6, lines 15-20). In addition, the references (Ziauddin ,Jeremiah, Adams, and Kienan) teach 

	Regarding claim 3, the modification of Ziauddin, Jeremiah, Adams, and  Kienan teaches claimed invention substantially as claimed, and Adams further teaches calculating an average of the determined false positive rates (Adams: [0038]; More specifically, embodiments of the present invention may calculate an information score for each of two name attributes to be compared to get an average information score for the two name attributes. The two name attributes may then be compared against one another to generate a weight between the two attributes. This weight can then be normalized to generate a final weight between the two business name attributes. [0041]; This more detailed comparison may entail comparing each of the set of attributes of one record (e.g. an existing record) to the corresponding attribute in the other record (e.g. the new record) to generate a weight for that attribute. The weights for each of the set of attributes may then be summed to generate an overall weight which can then be compared to a threshold to determine if the two records should be linked);

 	the predefined condition comprising: the average being higher than a predetermined minimum threshold (Adams:[0062]; The cell weights from the two adjoining cells and the temporary cell weight may be compared at step 640. If the temporary cell weight is greater than either of the cell weights of the adjoining cells, the If however, either of the cell weights exceeds the temporary cell weight, the greater of the two cell weights will be assigned as the cell weight of the current cell and the value of the last match position indicator of that cell (e.g. adjoining cell with higher cell weight) will be assigned as the last position indicator of the current cell at step 652 or step 654).  

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0095520 issued to Ziauddin et al. (hereinafter as "Ziauddin") in view of U.S Patent Application Publication 20100179936 issued to Jeremiah et al. (hereinafter as "Jeremiah") in further view of U.S Patent Application Publication 2010/0174725 issued to Adams et al. (hereinafter as "Adams"). 

Regarding claim 5, the modification of Ziauddin and Jeremiah teaches claimed invention substantially as claimed, however the modification of Ziauddin and Jeremiah does not explicitly teach the maximum number of rows is jointly determined for the received queries.

	Adams teaches the maximum number of rows is jointly determined for the received queries (Adams:[0037]; In fact, in some cases two name attributes which only partially matched may have received a higher weight than two names attributes ).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to further include the teachings of Adams (teaches the maximum number of rows is jointly determined for the received queries). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results calculating based on the limit to prevent error and provide relevant calculation (See Adams: [0096]). In addition, the references (Ziauddin ,Jeremiah and Adams) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin, Jeremiah, and Adams are directed to retrieving and classifying data.

	Regarding claim 12, the modification of Ziauddin and Jeremiah teaches claimed invention substantially as claimed, however the modification of Ziauddin and Jeremiah does not explicitly teach the maximum number of rows is jointly determined for the received queries.

	Adams teaches the maximum number of rows is jointly determined for the received queries (Adams:[0037]; In fact, in some cases two name attributes which only partially matched may have received a higher weight than two names attributes which match exactly. Consequently, match weights between business names were skewed, and therefore skewed the comparisons between data records themselves. Thus, it would be desirable to utilize comparison algorithms which generate weights which better reflect the similarity between name attributes of different records).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to further include the teachings of Adams (teaches the maximum number of rows is jointly determined for the received queries). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results calculating based on the limit to prevent error and provide relevant calculation (See Adams: [0096]). In addition, the references (Ziauddin ,Jeremiah and Adams) teach features that are directed to analogous art and they are directed to the .

Claims 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0095520 issued to Ziauddin et al. (hereinafter as "Ziauddin") in view of U.S Patent Application Publication 20100179936 issued to Jeremiah et al. (hereinafter as "Jeremiah") in view of U.S Patent Application Publication 2010/0174725 issued to Adams et al. (hereinafter as "Adams") in further view of U.S Patent Application Publication 2010/0175024 issued to Schumacher et al. (hereinafter as “Schumacher”).

Regarding claim 6, the modification of Ziauddin, Jeremiah, and Adams teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, and Adams does not explicitly teach the maximum number of rows being one.

Schumacher teaches the maximum number of rows being one (Schumacher: [0333]; The numeric token exact match information is determined by token length and stored in a 1-dim table. For i=1 to 10, NumericInfoi =i+1.0).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated 

	Regarding claim 7, the modification of Ziauddin, Jeremiah, and Adams teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, and Adams does not explicitly teach the maximum number of rows being higher than one and smaller than a predefined maximum number.

	Schumacher teaches the maximum number of rows being higher than one and smaller than a predefined maximum number (Schumacher: [0100]; Initially, the software engine utilizes the weights generated in step 614 to compare records within the file and calculate scores on each pair of records. As an example, a high score may ).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to include the teachings of Adams (teaches include determining the respective maximum number of rows based on the query predicate) to further include the teachings of Schumacher (teaches the maximum number of rows being higher than one and smaller than a predefined maximum number). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in determining the value of the row to verify the trueness of its value (See Schumacher :[0097]). In addition, the references (Ziauddin ,Jeremiah, Adams, and Schumacher) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin, Jeremiah, Adams, and Schumacher are directed to retrieving and classifying data.

	Regarding claim 13, the modification of Ziauddin, Jeremiah, and Adams teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, and Adams does not explicitly teach the maximum number of rows being one.

	Schumacher teaches the maximum number of rows being one (Schumacher: [0333]; The numeric token exact match information is determined by token length and stored in a 1-dim table. For i=1 to 10, NumericInfoi =i+1.0).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to include the teachings of Adams (teaches include determining the respective maximum number of rows based on the query predicate) to further include the teachings of Schumacher (teaches the maximum number of rows being one). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in determining the value of the row to verify the trueness of its value (See Schumacher :[0097]). In addition, the references (Ziauddin ,Jeremiah, Adams, and Schumacher) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin, Jeremiah, Adams, and Schumacher are directed to retrieving and classifying data.

	Regarding claim 14, the modification of Ziauddin, Jeremiah, and Adams teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, and Adams does not explicitly teach the maximum number of rows being higher than one and smaller than a predefined maximum number.

	Schumacher teaches the maximum number of rows being higher than one and smaller than a predefined maximum number (Schumacher: [0100]; Initially, the software engine utilizes the weights generated in step 614 to compare records within the file and calculate scores on each pair of records. As an example, a high score may mean that a matched set of records look alike and a low score may mean that they do not look alike).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to include the teachings of Adams (teaches include determining the respective maximum number of rows based on the query predicate) to further include the teachings of Schumacher (teaches the maximum number of rows being higher than one and smaller than a predefined maximum number). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0095520 issued to Ziauddin et al. (hereinafter as "Ziauddin") in view of U.S Patent Application Publication 20100179936 issued to Jeremiah et al. (hereinafter as "Jeremiah") in view of U.S Patent Application Publication 2012/0330996 issued to Chang et al. (hereinafter as “Chang”) in further view of U.S Patent Application Publication 2010/0174725 issued to Adams et al. (hereinafter as "Adams"). 

	Regarding claim 18, the modification of Ziauddin, Jeremiah, and Chang teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, and Chang does not explicitly teach the processing of the query comprising determining the respective maximum number of rows based on the query predicate.

	Adams teaches the processing of the query comprising determining the respective maximum number of rows based on the query predicate (Adams: [0056]; This table may comprise a row for each of the tokens in one of the names plus an additional row, and a column for each of the tokens in the other name plus an additional column. Thus, the first row and the first column of the table may correspond to initial conditions, while each of the other cells of the table may correspond to a unique pair of tokens, one token from each of the names being compared. Each cell of the table may have the ability to store a position (e.g. cell) indicator and a weight).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to further include the teachings of Chang (teaches determining levels of storage granularity of the storage device and defining parts of the data table that fits into a selected level of the levels of storage granularity) to further include the teachings of Adams (teaches the maximum number of rows is jointly determined for the received queries). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results calculating based on the limit to prevent error and provide relevant calculation (See Adams: [0096]). In addition, the references (Ziauddin ,Jeremiah, Chang and Adams) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin, Jeremiah, Chang and Adams are directed to retrieving and classifying data.

	Regarding claim 20, the modification of Ziauddin and Jeremiah teaches claimed invention substantially as claimed, however the modification of Ziauddin and Jeremiah does not explicitly teach calculating an average of the determined false positive rates; the predefined condition comprising: the average being higher than a predetermined minimum threshold.

	Adams teaches calculating an average of the determined false positive rates (Adams: [0038]; More specifically, embodiments of the present invention may calculate an information score for each of two name attributes to be compared to get an average information score for the two name attributes. The two name attributes may then be compared against one another to generate a weight between the two attributes. This weight can then be normalized to generate a final weight between the two business name attributes. [0041]; This more detailed comparison may entail comparing each of the set of attributes of one record (e.g. an existing record) to the corresponding attribute in the other record (e.g. the new record) to generate a weight for that attribute. The weights for each of the set of attributes may then be summed to generate an overall weight which can then be compared to a threshold to determine if the two records should be linked); 

the predefined condition comprising: the average being higher than a predetermined minimum threshold (Adams:[0062]; The cell weights from the two adjoining cells and the temporary cell weight may be compared at step 640. If the temporary cell weight is greater than either of the cell weights of the adjoining cells, the If however, either of the cell weights exceeds the temporary cell weight, the greater of the two cell weights will be assigned as the cell weight of the current cell and the value of the last match position indicator of that cell (e.g. adjoining cell with higher cell weight) will be assigned as the last position indicator of the current cell at step 652 or step 654).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to further include the teachings of Chang (teaches determining levels of storage granularity of the storage device and defining parts of the data table that fits into a selected level of the levels of storage granularity) to further include the teachings of Adams (teaches the maximum number of rows is jointly determined for the received queries). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results calculating based on the limit to prevent error and provide relevant calculation (See Adams: [0096]). In addition, the references (Ziauddin ,Jeremiah, Chang and Adams) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin, Jeremiah, Chang and Adams are directed to retrieving and classifying data.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0095520 issued to Ziauddin et al. (hereinafter as "Ziauddin") in view of U.S Patent Application Publication 20100179936 issued to Jeremiah et al. (hereinafter as "Jeremiah") in view of U.S Patent Application Publication 2012/0330996 issued to Chang et al. (hereinafter as “Chang”) in view of U.S Patent Application Publication 2010/00174725 issued to Adams et al. (hereinafter as “Adams”) in further in view of U.S Patent 6,598,042 issued to Gerald George Kienan (hereinafter as “Kienan”).

Regarding claim 9, the modification of Ziauddin and Jeremiah teaches claimed invention substantially as claimed, however the modification of Ziauddin and Jeremiah does not explicitly teach determining the respective maximum number of rows based on the query predicate, further comprises: determining levels of storage granularity of the storage device; determining the parts of the data table such that each part of the parts fits into a selected level of the levels of storage granularity;

	Chang teaches determining the respective maximum number of rows based on the query predicate, further comprises: determining levels of storage granularity of the storage device (Chang: [0033]; FIG. 6 shows a flow diagram of steps to selectively materialize some levels in the time hierarchy to minimize storage space, subject to constraints on query response time and update cost. In practical  For example, the database administrator may choose to optimize for an insert workload for five business days with eight batch inserts for each day. The insert workload is then characterized as 5×8=40 batch inserts); 

determining the parts of the data table such that each part of the parts fits into a selected level of the levels of storage granularity (Chang:[0035]; Step 610 finds the level with the most aggressive storage space reduction without violating query and update constraints. If a solution is found (step 612), the next iteration begins (step 614) to remove another temporal level. If no solution can be found, the algorithm stops and recommends the current set of temporal levels to be materialized); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to further include the teachings of Chang (teaches determining levels of storage granularity of the storage device and determining the parts of the data table such that each part of the parts fits into a selected level of the levels of storage granularity). One 

	The modification of Ziauddin, Jeremiah, and Chang teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, and Chang does not explicitly teach providing patterns of query predicates, each pattern being associated with a respective category, wherein the category includes an equality, and an inequality alone or in any combination;
determining the maximum number of rows based on the associated category; and 
determining the respective maximum number of rows based on the query predicate, wherein the maximum number of rows is one if the associated category is an equality predicate;

	Adams teaches providing patterns of query predicates, each pattern being associated with a respective category (Adams:[0055]; The current match weight may then be compared to the first and second previous match weight at step 585, and if the current match weight is greater or equal to either of the previous match weights the weight may be set to the current match weight at step 587. If, however, the first or ), wherein

 	the category includes an equality, and an inequality alone or in any combination (Adams:[0055]; The current match weight may then be compared to the first and second previous match weight at step 585, and if the current match weight is greater or equal to either of the previous match weights the weight may be set to the current match weight at step 587. If, however, the first or second previous match weight is greater than the current match weight the weight will be set to the greater of the first or second previous match weights at step 595);

- 4/9 -Serial No. 16/390,320Docket No. DE920150189US03determining the maximum number of rows based on the associated category (Adams: [0097]; The match weight for the tokens corresponding to cell 702 p (e.g. “Shoppe” and “Shop”) may then be calculated (step 542), which in this case may be 50 (as the match between “Shoppe” and “Shop” may be a phonetic match its weight may be the minimum of the exact match weights for Shoppe and Shop minus the phonetic penalty weight). It may then be determined if a distance penalty should be imposed by comparing the position of the last match position of the diagonal cell 702 l with the position of the current cell 702 p (step 550). This comparison may be accomplished by subtracting the row indices from one another (e.g. 5-4) and the column indices from one/another (3-2) and taking the maximum of these values (e.g. 1) and comparing this distance value to a threshold level to determine if a distance penalty should be imposed); and 

determining the respective maximum number of rows based on the query predicate (Adams: [0056]; This table may comprise a row for each of the tokens in one of the names plus an additional row, and a column for each of the tokens in the other name plus an additional column. Thus, the first row and the first column of the table may correspond to initial conditions, while each of the other cells of the table may correspond to a unique pair of tokens, one token from each of the names being compared. Each cell of the table may have the ability to store a position (e.g. cell) indicator and a weight), wherein 

the maximum number of rows is one if the associated category is an equality predicate (Adams:[0055]; The current match weight may then be compared to the first and second previous match weight at step 585, and if the current match weight is greater or equal to either of the previous match weights the weight may be set to the current match weight at step 587. If, however, the first or second previous match weight is greater than the current match weight the weight will be set to the greater of the first or second previous match weights at step 595).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false 

	The modification of Ziauddin, Jeremiah, Chang, and Adams teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, Chang, and Adams does not explicitly teach parsing the query predicate into constituent parts; determining that a constituent part parsed from the query predicate corresponds to at least part of a pattern of the patterns; associating the category that is associated with the pattern with the query;

	Kienan teaches parsing the query predicate into constituent parts (Kienan: Col 4, lines 54-63; When a range of values is indicated, the process moves to block 48 to generate a predicate of the form c>lΛc≦u, where, as discussed above, “l” and “u” are the lower and higher bounds of the range and where “c” is a database table column name. On the other hand, when a single value is indicated, the logic moves from decision diamond 46 to block 50 to generate a predicate of the form c=v, where “v” is the single value. From blocks 48 and 50, the logic proceeds state 52 to move to block 74 in FIG. 7); 

determining that a constituent part parsed from the query predicate corresponds to at least part of a pattern of the patterns (Kienan: Col 5, lines 66-67 and Col 6, lines 1-7; FIGS. 8-15 show additional screen displays illustrating various other operations as well as hierarchy examples discussed in the logic above. As shown in FIG. 8, a user can merge categories for single-valued categories by dragging and dropping one category in the category hierarchy window 28 onto another category. In the example shown, the category “job=field representative” has been dropped onto the category “job=manager” at the same hierarchy level. As a result, the “job-manager” category contains both categories); 

associating the category that is associated with the pattern with the query (Kienan: Col 5, lines 66-67 and Col 6, lines 1-7; FIGS. 8-15 show additional screen displays illustrating various other operations as well as hierarchy examples discussed in the logic above. As shown in FIG. 8, a user can merge categories for single-valued categories by dragging and dropping one category in the category hierarchy window 28 onto another category. In the example shown, the category “job=field representative” has been dropped onto the category “job=manager” at the same hierarchy level. As a result, the “job-manager” category contains both categories); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to include the teachings of Chang (teaches determining levels of storage granularity of the storage device and determining the parts of the data table such that each part of the parts fits into a selected level of the levels of storage granularity) to include the teachings of Adams (teaches determining the maximum number of rows based on the associated category; and determining the respective maximum number of rows based on the query predicate, wherein the maximum number of rows is one if the associated category is an equality predicate) to further include the teachings of Kienan (teaches 
determining that a constituent part parsed from the query predicate corresponds to at least part of a pattern of the patterns; associating the category that is associated with the pattern with the query). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in in calculating based on a pattern to provide better relevant results (See Kienan :Col 6, lines 15-20). In addition, the 

Regarding claim 10, the modification of Ziauddin, Jeremiah, Chang, Adams and Kienan teaches claimed invention substantially as claimed, and Adams further teaches calculating an average of the determined false positive rates (Adams: [0038]; More specifically, embodiments of the present invention may calculate an information score for each of two name attributes to be compared to get an average information score for the two name attributes. The two name attributes may then be compared against one another to generate a weight between the two attributes. This weight can then be normalized to generate a final weight between the two business name attributes. [0041]; This more detailed comparison may entail comparing each of the set of attributes of one record (e.g. an existing record) to the corresponding attribute in the other record (e.g. the new record) to generate a weight for that attribute. The weights for each of the set of attributes may then be summed to generate an overall weight which can then be compared to a threshold to determine if the two records should be linked); 

the predefined condition comprising: the average being higher than a predetermined minimum threshold (Adams:[0062]; The cell weights from the two adjoining cells and the temporary cell weight may be compared at step 640. If the If however, either of the cell weights exceeds the temporary cell weight, the greater of the two cell weights will be assigned as the cell weight of the current cell and the value of the last match position indicator of that cell (e.g. adjoining cell with higher cell weight) will be assigned as the last position indicator of the current cell at step 652 or step 654).  

Regarding claim 19, the modification of Ziauddin, Jeremiah, and Chang teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, and Chang does not explicitly teach providing patterns of query predicates, each pattern being associated with a respective category; determining the maximum number of rows based on the associated category.

	Adams teaches providing patterns of query predicates, each pattern being associated with a respective category (Adams:[0055]; The current match weight may then be compared to the first and second previous match weight at step 585, and if the current match weight is greater or equal to either of the previous match weights the weight may be set to the current match weight at step 587. If, however, the first or second previous match weight is greater than the current match weight the weight will be set to the greater of the first or second previous match weights at step 595); 

 determining the maximum number of rows based on the associated category (Adams: [0097]; The match weight for the tokens corresponding to cell 702 p (e.g. “Shoppe” and “Shop”) may then be calculated (step 542), which in this case may be 50 (as the match between “Shoppe” and “Shop” may be a phonetic match its weight may be the minimum of the exact match weights for Shoppe and Shop minus the phonetic penalty weight). It may then be determined if a distance penalty should be imposed by comparing the position of the last match position of the diagonal cell 702 l with the position of the current cell 702 p (step 550). This comparison may be accomplished by subtracting the row indices from one another (e.g. 5-4) and the column indices from one/another (3-2) and taking the maximum of these values (e.g. 1) and comparing this distance value to a threshold level to determine if a distance penalty should be imposed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ziauddin (teaches determine attribute value information for data blocks of the data table where the received query associated to the query predicate matches with the selected query predicates based on the selection for evaluating) with the teachings of Jeremiah (teaches determining a false positive rate by observing the selected matches and processing based on the condition) to include the teachings of Chang (teaches determining levels of storage granularity of the storage device and determining the parts of the data table such that each part of the parts fits into a selected level of the levels of storage granularity) to further include the teachings of Adams (teaches determining the maximum number of rows based on the 

	The modification of Ziauddin, Jeremiah, and Adams teaches claimed invention substantially as claimed, however the modification of Ziauddin, Jeremiah, and Adams does not explicitly teach parsing the query predicate into constituent parts; determining that a constituent part parsed from the query predicate corresponds to at least part of a pattern of the patterns; associating the category that is associated with the pattern with the query;

	Kienan teaches parsing the query predicate into constituent parts (Kienan: Col 4, lines 54-63; When a range of values is indicated, the process moves to block 48 to generate a predicate of the form c>lΛc≦u, where, as discussed above, “l” and “u” are the lower and higher bounds of the range and where “c” is a database table column name. On the other hand, when a single value is indicated, the logic moves from decision diamond 46 to block 50 to generate a predicate of the form c=v, where “v” is ); 

determining that a constituent part parsed from the query predicate corresponds to at least part of a pattern of the patterns (Kienan: Col 5, lines 66-67 and Col 6, lines 1-7; FIGS. 8-15 show additional screen displays illustrating various other operations as well as hierarchy examples discussed in the logic above. As shown in FIG. 8, a user can merge categories for single-valued categories by dragging and dropping one category in the category hierarchy window 28 onto another category. In the example shown, the category “job=field representative” has been dropped onto the category “job=manager” at the same hierarchy level. As a result, the “job-manager” category contains both categories); 

associating the category that is associated with the pattern with the query (Kienan: Col 5, lines 66-67 and Col 6, lines 1-7; FIGS. 8-15 show additional screen displays illustrating various other operations as well as hierarchy examples discussed in the logic above. As shown in FIG. 8, a user can merge categories for single-valued categories by dragging and dropping one category in the category hierarchy window 28 onto another category. In the example shown, the category “job=field representative” has been dropped onto the category “job=manager” at the same hierarchy level. As a result, the “job-manager” category contains both categories); 


determining that a constituent part parsed from the query predicate corresponds to at least part of a pattern of the patterns; associating the category that is associated with the pattern with the query). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in in calculating based on a pattern to provide better relevant results (See Kienan :Col 6, lines 15-20). In addition, the references (Ziauddin ,Jeremiah, Chang, ,Adams, and Kienan) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ziauddin, Jeremiah, Chang, Adams, and Kienan are directed to retrieving and classifying data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2004/0003005 issued to Chaudhuri et al. (hereinafter as “Chaudhuri”) teaches detection of duplicate tuples in a database and determines a number of false positive in which involves retrieving the data and updating accordingly to improve the hierarchy.
U.S Patent Application Publication 2012/0046989 issued to Baikalov et al. (hereinafter as “Baikalov”) teaches determining risk review for each community category by determining the risk score and normalize the score according to sort the data. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/7/2021
/ANDREW N HO/Examiner
Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162